 LIFETIME DOOR COMPANY319then told Meek he was fired and asked him to leave, which he did. Meek on theother hand, testified that Ragsdale told him around 4 p.m. of that day that hehad to do all of his work within a 15-minute period starting at15 minutes beforethe hour, which, it is conceded, would have been an impossible task.He furthertestified that Ragsdale complained that Meek was taking too long forlunch, thatRagsdale told him "I wouldn't work for a company that wouldn't want me working,"and asked how strikers could stop trucks and trains from coming into the plant.Shortly afterward, according to Meek, Ragsdale told him to punch out and get offthe lot.The two versions of the dismissal incident cannot be reconciled. The illegality ofthe discharge depends upon the uncorroborated testimony of Meek.His version iscontradicted not only by Ragsdale, but indirectly as well as by the records kept byMeek and introduced in evidence. These records show highsteam pressure and lowmoisture readings both at 3 and 4 p.m. which presumably should and could havebeen corrected by Meek in the ordinary course of his duties. Theserecords alsoshow an unvarying pressure between 7 and 10 p in , although the moistuie was stillsomewhat below the optimum point.In short, I am not convinced that the General Counsel has satisfied that burdenof proof which is incumbent upon him to uphold a charge of discriminatory dis-charge.As the court noted inN.L.R.B. v. Barberton Plastics Products, Inc., 354F.2d 66, 69 (C.A. 6), "the uncorroborated testimony of an untrustworthy andinterested witness, who stands to profit from a back pay award, may be held undersuch facts and circumstances not to constitute substantial evidence on the recordconsidered as a whole." Meek's record as an employee left much to be desired. Hisfailure to record steam pressure was the last straw in an accumulation of variousdissatisfactionswithMeek's behavior. Whether or not the summary discharge wasappropriate under the circumstances need not be decided here. The onlyissue iswhether Meek's discharge was motivated, at least in part, byunionactivities.Thereis,however, a paucity of evidence to support such a conclusion. Admittedly Rags-dale knew that Meek was a union adherent; Ragsdale knew that Meek had acted asa union observer at the election. It is significant, however, that there is nosuggestionof any discrimination practiced by the Respondent against Roger Posey, the otherunion observer. Nor does the record indicate any antiunion attitude on the part ofRagsdale or anyone else. The only argument in support of the allegedly unlawfuldischarge, therefore, is the claimedassignmentof unreasonabledutiesto Meek. Theassignmentof unreasonable duties was credibly contradicted by Respondent's wit-nesses. Even without such contradiction, the result would bethe same inasmuch asthere is no evidence to tie in the alleged assignment of unreasonable duties with anyunionanimus on the part of Respondent. There is as much reason to link theimposition of these unreasonable duties with personal dislike on the part of Rags-dale for Meek or any other reason unconnected with union activity. Considering therecord as a whole, therefore, I conclude that the General Counsel has not met theburden of proof necessary for a finding of a discriminatory discharge under the Act.RECOMMENDED ORDERIt is ordered that the complaint in Case 26-CA-2114be, and the same hereby is,dismissed.Lifetime Door CompanyandLocal Union No. 3135,United Broth-erhood of Carpenters and Joiners of America,AFL-CIO.Case11-CA-2816.August 3, 1966DECISION AND ORDEROn March 15,1966, Trial ExaminerWilliamW. Kapell issuedhisDecision in the above-entitledproceeding,finding that the160 NLRB No. 32 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached TrialExaminer'sDecision.The Trial Examiner also found that theRespondent had not engaged in certain unfair labor practices allegedin the complaint and recommended that the complaint be dismissedwith respect to these allegations. Thereafter, the General Counseland the Respondent filed exceptions to the Trial Examiner's Deci-sion,and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the entirerecord in the case, including the Trial Examiner's Decision, theexceptions, and the supporting briefs, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.] 11The address and telephone number for Region 11, appearing at the bottom of the noticeattached to the Trial Examiner'sDecision,is amended to read : 1624WachoviaBuilding,301 NorthMain Street,Winston-Salem,NorthCarolina,Telephone 723-2911.TRIAL EXAMINER'S DECISION AND RECOMMENDED ORDERSTATEMENT OF THE CASECase 11-CA-2816,a proceeding under Section 10(b) of the National LaborRelations Act, as amended,herein called the Act,was heard in Orangeburg, SouthCarolina, on December 21, 1965,1 with all parties participating pursuant to duenotice on a complaint 2 issued on October 14,by the Regional Director of Region11 of the National Labor Relations Board,hereinafter called the Board,allegingviolations of Section 8(a)(1), (3),and (4)of the Act by Lifetime Door Com-pany, hereinafter called the Respondent.The complaint, in substance,alleges thatRespondent threatened employees with loss of their jobs because they had given tes-timony under the Act;discriminatorily discharged employee AndersonWalker andthereafter failed and refused to reinstate him; and discriminatorily issued a writtenwarning to employee Willie Galloway and informed him that a further warningwould lead to his discharge.In its duly filed answer Respondent denied the commis-sion of the alleged unfair labor practices,and the supervisory status of ClydeFrazier,as alleged in the complaint,and also averred that the warning notice issuedtoWillie Galloway and the discharge of Anderson Walker were for good and suffi-cient cause.All parties were afforded full opportunity to be heard,to introduce rele-vant evidence,to present oral argument,and to file briefs.General Counsel and1All dates hereinafter refer to the year 1965 unless otherwise noted.2 Based on a charge filed on August 24, and an amended charge filed on October 11, re-spectively,by Local Union No. 313'5,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, hereinafter referred to as the Union LIFETIME DOOR COMPANY321Respondent filed briefs which have been duly considered. Upon the entire record 3in the case and from my observation of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTAt all times material herein, Respondent, a corporation, has owned and operateda plant in Denmark, South Carolina, where it has been engaged in the manufactureof doors. During the year prior to the issuance of the complaint herein, Respondent,in the course and conduct of its business operations at said plant, purchased andreceivedmaterials valued in excess of $50,000 from points outside the State ofSouth Carolina, and shipped from said plant, finished products valued in excess of$50,000 to points outside the State of South Carolina. Respondent admits, and Ifind, that at all times material herein it has been engaged in commerce within themeaning of the Act.It.THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that the Union is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background-the prior Board proceedingPursuant to charges heretofore filed by the Union against Respondent as set forthin Case 11-CA-2638, an amended complaint was issued therein alleging violationsof Section 8(a)(1), (3), and (5) of the Act, and a hearing therein was held onAugust 10 and 11. Trial Examiner William W. Kapell herein, who was also theTrial Examiner in the prior case, issued a Decision in that case on January 20,1966, in which it was found that Clyde Frazier and Benjamin Hare were supervisorswithin the meaning of the Act, and that Respondent engaged in unfair labor prac-tices violative of Section 8(a)(1), (3), and (5). It is alleged in the instant case, inwhich the same parties, attorneys, and representative appear, that Respondent wasmotivated to threaten its employees with economic reprisals, to issue a warningnotice to Galloway, and to discharge Walker because of their union activities andtheir participation as witnesses at the prior Board hearing.B. The supervisory status of Clyde FrazierAs in the prior Board case, Respondent has denied the supervisory status ofFrazier, who participated in the alleged violative conduct herein. It was stipulatedthat if Craven L. Deese, International representative of the Union, were called totestify herein, his testimony would be the same as given in the prior Board caserelative to Frazier's status, including an exhibit, received herein as General Coun-sel'sExhibit 3. Such uncontradicted testimony established that he and Union Busi-nessAgent Billy Henderson met with George E. Alexander, Respondent's manager,just prior to the representation election held for Respondent's employees on Janu-ary 22, to determine what employees would be eligible to vote; that Alexanderhanded Deese and Henderson a list containing the names of the employees, whohe claimed were eligible to vote, and their job classifications; that the list containedthe names of 39 employees, including Clyde Frazier's with a job classification of"maintenance supervisor"; and Benjamin Hare's with a job classification of "ship-ping supervisor"; that Alexander stated their names somehow got on the list, andinasmuch as they were, in fact, supervisors, he asked whether their names could bestricken without preparing a new list; that Deese agreed provided that the changes3At the hearing General Counsel was unable to offer in evidence the formal papers;their delivery to him having been delayed by the Christmas mailing rush. The parties, there-upon, stipulated that these papers would be offered in evidence when submitted by Gen-eral Counsel; that Respondent would have 5 days after receipt of copies thereof to objectto their admission ; and that the record would be kept open for this purpose. No objectionshaving been received, the formal papers identified as General Counsel's Exhibit 1(a)through 1(q) are hereby admitted in evidence.257-551-67-vol. 160-22 322 -DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere initialed; and that a line was then drawn through those names, and Alexander,Deese,. and Henderson each initialed the changes, as appear on the exhibit. NeitherFrazier nor any other witness testified on behalf of Respondent relative to hisstatus in the prior case.At the hearing herein, the General Counsel introduced testimony by Walter E.Martin,plant manager,to the effect that Frazier, as foreman,had signed and issuedawarning notice dated August 19, to employee Willie Galloway .4 On cross-examination Martin explained that during the week of August 16, Frazier was sub-stituting for Foreman Hare, who ordinarily was in charge of the trim saw but wasthen on vacation, and that when Hare returned from his vacation, Frazier wentback to his regular job in maintenance. Martin testified further, in connection withthe removal of a lift shaft from a tow motor involved in the discharge of AndersonWalker(seeinfra),that he had a maintenance crew.5Frazier,who testified onbehalf of 'Respondent, was asked only the following question regarding his super-visory status: "And are you chief maintenance man at the Lifetime Door Com-pany?" to which he replied in one word, "yes." 5ConclusionsRespondent submits that the evidence introduced by General Counsel concerningFrazier's involvement in the warning notice issued to Galloway,which might tendto show his supervisory status, was not only nullified by Martin's explanation butactually indicated that a contrary conclusion should be drawn. I find it more reason-able to regard the primary object of that evidence as part of the proof of thealleged 8(a)(3) violation against Galloway, which also incidentally has a bearingon the status of Frazier.However,even assuming Respondent'scontention that_Frazier was temporarily substituting for Hare as foreman in charge of the trim sawduring the latter's vacation,I find nothing inconsistent with that assignment and theretention of his regular job as maintenance supervisor.I find further that the newevidence adduced herein concerning Frazier's status bolsters Deese's testimony to,the effect that Respondent acknowledged Frazier's position-as a maintenance super-visor.Such evidence clearly establishes that there was a maintenance crew consistingof at least three employees, and that as indicatedinfra,the reports concerning thebroken part of Walker's tow motor were conveyed by membersof the maintenancecrew to Frazier,who as head of maintenance,reported it to the plant manager. It isalso significant to note that no evidence was introduced to indicate that anyemployee, other than Frazier, was maintenance supervisor or that there was nomaintenance supervisor.The recordalso shows, as relatedinfra,thatWillieR.McCann was Walker's supervisor and was directing his work at the time whenWalker's alleged negligent operation of a tow motor caused a sprinkler water valveto break and flood the surrounding area. This incident was the last of a series ofaccidents leading up to Walker's discharge. However, only Frazier, who was notWalker's supervisor, was.called in consultation by Martin to discuss Walker's dis-charge, thereby reflecting the relative importance of.Frazier's position. Furthermore,I attach little weight or significance to Frazier'sone word answer to the leadingquestion put to him concerning his status. I accordingly conclude that Frazier was asupervisor at all times material herein.4The warning notice (General Counsel's Exhibit 2) is discussedinfra,in connectionwith the alleged violation committed in its issuance It, however, also reflects on the statusof Frazier Galloway, who testified on behalf of General Counsel with respect to the is-suance of the warning notice to him, admitted on cross-examination that he gave a swornstatement to Respondent in Jusie in which he named only lIartin, Burns, and Hare assupervisors The statement was given to Respondent's attorney in connection with Respond-ent's preparation for the hearing in the prior Board case, and, as noted in the decisionissued therein, little probative value was attached to it because of the attendant circum-stances under which it was given. At the hearing herein, Galloway explained the omissionfrom his statement of Frazier's name as foreman because he was known to him only asClyde; and affirmed that Frazier also was a supervisor despite his omission from his state-ment. His testimony is credited based on his demeanor, his statement to the contrarynotwithstanding.5 Other testimony identified at least three employees, Frazier, William Baggett, andCronnie Reden Still as members of the maintenance crew8 The question was obviously leading, and merits the probative weight accorded to thattype of question. LIFETIME DOOR COMPANY323C. The alleged violations of Section 8 (a) (1)The complaint alleges that Respondent through Frazier interfered with, restrained,and coerced its employees in the exercise of rights guaranteed in Section f7 in viola-tion of Section 8(a) (1), by threatening them with loss of their jobs on August 11and 12 because they had given testimony under the Act. The evidence concerningthese threats is as follows:Employees Willie Rice, Jr., Willie Galloway, and Anderson Walker each testifiedat the prior Board hearing which was held in Orangeburg, South Carolina, onAugust 10 and 11. They returned to work the day after they testified and Frazierengaged inconversation separately with each of them as follows: He asked Ricewhether he had been to Orangeburg, and after being told that he had, Frazier said"they tell me you went over there and made everybody's business bad," to whichRice replied "I hadn't made nobody's business bad, they made their ownbusinessbad " Galloway was asked why he wasn't at work and whether he was sick. Notunderstanding what Frazier meant, Galloway made no reply and nothing furtherwas said between them. He asked Walker whether hewas goingto do a good jobnow, and also commented to him, "you all went up yonder yesterday." 7Conclusions'I find that Frazier's conversations with Rice, Galloway, and Walker,as relatedabove, contain nointerference,restraint,or coercionof these employeesin the exer-cise oftheir statutory rights, which would constitute unfair laborpractices in viola-tion ofSection 8(a)(1).Acordingly,I shall recommend that the allegations inparagraph 7 of the complaintbe dismissed.D. The allegedviolationsof Section8(a) (3)and (4)1.The warning notice given to GallowayThe following warning notice signed by Frazier was given to Galloway:August 19, 1965.Notice to Willie Galloway:Warned twice about allowing doors to go into feeding saw on#1machinewithout holding doors against the guide fence,causing doors to go into thesaw at an angle and raining,the door.Warnings were issued on August 13,1965,by his foreman,Benjamin Hare and on Monday,August 16,1965, byClyde G.Frazier, substitute foreman at that time.Clyde G. Frazier,Foreman.'At all times material herein, Galloway. operated a trim saw, which cut down andsmoothed off the sides and ends of doors after they were inserted into the machine.In feeding the doors into the machine,they had to be held against the guide fenceuntil caught by the "hold down" (rubber strips) and run through the saw. If a doorwas not held against the guide fence,or improperly inserted into the machine, the"hold down" failed to catch it, and as a result the door would be thrown back ina-ruined condition with a gash cut in one side.On Saturday about a week after Galloway testified at the prior Board hearing,and while he was operating the trim saw, it began to throw back doors in a gashedcondition. Frazier, who observed what was happening, asked Galloway what causedthe trouble.When Galloway replied that he did not know, Frazier examined themachine, saw nothing wrong,and told him it was his fault and had to stop. Thefollowing Saturday, Frazier handed Gallowaythe warning notices and told himif he had one more (ruined door), he would be let go. The following Monday, afterHare returned from his vacation, the trim saw again began to throw back doorsbeing fed into it by Galloway. Hare, thereupon, stopped him and asked what waswrong. Galloway looked into the machine' and noticed that certain rubber strips,which caught the doors when inserted into the machine, were missing. Hare theninstructed him to obtain rubber strips and to install them in the machine. There-after, he had no further trouble in operating the trim saw, except for one door being7The above findings are based on the testimony of Rice, Galloway, and Walker, respec-tively. Frazier denied talking to any of them about union activities8 Galloway had never heard of any other employee receiving a warning notice. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrown back and gashed. Prior to receiving his warning notice, every 3 or 4 days adoor had been thrown back in a gashed condition during his operation of the trimsaw.9ConclusionsGeneral Counsel contends that the warning notice was given to Galloway becausehe testified adversely to Respondent at the prior Board hearing, and also therebyindicated his support for the Union. It is undenied that Galloway had been havingtrouble with the trim saw, ejecting and gashing doors before he had testified at theprior Board hearing. However, he never received a warning slip nor had such awarning slip ever been given to any other employee. Yet, his first warning wasgiven to him a day or two after he testified and, the second warning came a fewdays later. Official notice is taken of the fact that Galloway had testified on behalfof the General Counsel and the Union in tLe prior Board case.I find it unnecessary to resolve whether it was Galloway's negligentoperation ofthe trim saw or a defect in the machine, which caused the doors to be ejected fromthemachine in a ruined condition. In view of the relatively close time sequencebetween his testimony and the warnings; the fact that no warning was ever given toGalloway prior to his testimony although he had been previously experiencing thesame difficulty in operating the trim saw; the fact that no warning notices had beenpreviously issued to any employee; and the fact that he testified on behalf of theGeneral Counsel and in support of the Union in the prior Board case, I find thatthe warnings were retaliatorymeasures, taken because he testified at the prior Boardhearing, and were calculated to discourage his union activities. Accordingly I con-clude that Respondent's action in issuing the warning notice to Galloway andthreatening to discharge him if he ruined another door in the operation of the trimsaw violated Section 8(a)(3) and (4) of the Act.2.The discharge of WalkerWalker began working for Respondent in September 1963. In February 1964,Martin gave him a 10-cent-an-hour wage increase in recognition of his good workand told him to keep it quiet.1° Walker testified at the prior Board hearing onbehalf of the Union."Walker was discharged on August 20 following his involvement in three incidentswhile at work, in which he was blamed for damaging some doors, breaking his towmotor, and flooding part of the plant as the result of breaking off a sprinkler systemvalve.a.The damage to the doorsOn August 19, while moving caul boards on a tow motor from one department toanother in the plant, Walker knocked over several doors which were stacked nearthe mortise boring machine, awaiting final processing on that machine for the hingesand dooiknobs. The testimony concerning the extent and severity of the damage tothe doors is in conflict, ranging from 2 to 10 doors and from minor to serious dam-age.As a result of this accident, a notice signed by Walker's supervisor, WillieMcCann, was put in Walker's file citing him for carelessness in operating his towmotor.ONo evidence was presented relative to the first warning mentioned in the warningnotice, and only Galloway testified with respect to the facts involved in the second warning.10Martin admitted the raise, and that it was not given plantwide, but failed to recallwhether he made the comments attributed to him by Walker in connection with the latter'sgood work and his request to keep quiet about the raise.11 Respondent stipulated that Walker testified at the prior Board hearing on behalf ofa party which was adverse to Respondent. I also take official notice of the fact that hetestified adversely to Respondent concerning its motivation in the discharge of anotheremployee In violation of Section 8(a) (3) ; and that other testimony indicated he had signedan authorization card designating the Union as his collective-bargaining representativeWillie McCann, who was discharged by Respondent on August 21, and prior thereto wasWalker's foreman, testified reluctantly on behalf of the General Counsel that Martin hadtold him some time before the prior Board hearing that he (Walker) favored the Companyagainst the Union. LIFETIME DOOR COMPANY325b.The damage to Walker's tow motorWalker testified that about 8 a.m. on the following morning, he noticed oil leak-ing from his tow motor 12 and brought it into the maintenance shop where he andCronnie Reden Still, a maintenance employee, checked the tow motor, found oilleaking from a hole in a rubber hose, and left it in the shop for repair. Still testi-fied on behalf of the General Counsel that Billy (Baggett), a coworker in mainte-nance, removed a small iron piece from Walker's tow motor that morning andshowed it to him. Frazier testified that during that morning while on the way toorder a new iron part for Walker's tow motor, he saw Walker, asked him what hadhappened, and was told that he did not know. Frazier, however, admitted that hehad not questioned any of the other employees who could have used Walker's towmotor as to how it sustained the alleged damage. Martin testified that during thatmorning, Frazier had shown him a pieceof iron,which had been broken offWalker's tow motor, and told him they had to order some parts for it; and that therepairs, including the new parts, cost $15 or $18, and the tow motor was out of usefor 4 days. Based on the demeanor of the witnesses to this incident and the sequenceof events, I credit the testimony to the effect that a small iron piece had been brokenoff (the lift shaft) of Walker's tow motor.E. The broken sprinkler system valve and water damageWalker testified further that during that afternoon he was stocking machines andunloading car boxes when he was called by McCann and told to hurry and get himsome bundles of core 13 which were on top of a stack of core bundles about 12 feethigh; and that while following McCann's directions in operating a tow motor 14to lift the bundles, one bundle on top of the stack tilted and fell against some otherbundles,which, in turn, fell against and broke a sprinkler system valve locatednearby, causing water to spray from the break and inundate the immediate area(about 10 by 15 feet) to the depth of a shoe sole before the water was turned offat an outside valve. McCann testified that he just walked up to Walker to give hima hand when he saw him coming under the bottom of five bundles of core (withhis tow motor) and they began to tilt; that he yelled to him to stop but may nothave been heard, that the bundles fell and knocked the valve off and water beganto spray; that Walker left the area immediately and did not reappear for 5 or 10minutes after being sent for to help clean up the mess; and that he (McCann),Frazier, and employee Philip Rice, joined soon after by Walker, began removing thebundles of core (about 30 to 40) 15 to a dry area. Based on the demeanor of thewitnesses,McCann's testimony is credited as hereinabove related.Martin appeared at the scene upon being notified of the accident, and after hear-ingWalker's version of how it occurred, blamed it on him because he had beenoperating the tow motor. Shortly thereafter, Walker was called to Martin's office,where, in the presence of Frazier, Martin showed him a piece of iron and statedthat he (Walker) had broken it off his tow motor that morning. Walker deniedbreaking off the iron piece, remonstrating that no one said anything to him aboutit that morning, and claimed that the tow motor had only a leaking oil hose. Martinalso accused Walker of disregarding instructions given a month before not to stackbundles of core near the sprinkler system valve. Walker denied stacking the core atthat place and claimed that he had only been removing it.is After referring to thetow motor damage and the sprinkler valve, Martin told Walker that he could nothave anyone wrecking his plant.12According to Walker he used this tow motor most of the time but occasionally it wasused by the dock, night watchmen, or a maintenance man13Core is corrugated cardboard used as fillers in plywood doors.16A spare tow motor was then being used by Walker15Some of the core was saved and used thereafter for its original purpose as fillers indoors ; some damaged core was subsequently used as separators in packing doors, somecore was damaged beyond any use and thrown away, and the balance remained at the plant(condition not shown).1°There is no evidence indicating that Walker had placed the come near the sprinklersystem valve, and Walker's testimony that employee Philip Rice placed it there was notcontroverted 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDFollowing this discussion in Martin's office, Walker was requested by Martin towait outside while he and Frazier remained in his office. About 20 minutes laterWalker reentered the office pursuant to Martin's request and was given two checks,one of which was a regular paycheck, and discharged.In support of his contention that Walker received disparate treatment when dis-charged, General Counsel adduced uncontroverted testimony from employee PhilipRice, to the effect that on one occasion he had run his forklift into 50 doors, ruin-ing 4 of them, but that Gilbert, the Company's president, who saw the accident,said nothing, and he was not disciplined in any manner because of it. EmployeeWillieRice also testified without contradiction that about 6 months before theBoard's prior hearing he saw two women employees, who were pushing 50 doors ona track, upset the load, damaging about 10 to 15 doors which he repaired, and thatForeman Hare, who witnessed the accident, admonished the women to be morecareful but gave them no warning slip nor did he threaten to fire them if it hap-pened again.ConclusionsGeneral Counsel contends that Respondent became disillusioned with Walkerafter learning of his union activities at the prior Board hearing, and discriminatorilydischarged him, using his alleged accidents as a pretext. Respondent asserts that hewas discharged as a necessary disciplinary measure because he disobeyed orders,caused damage due to his negligence, and disregarded his responsibility and dutyin leaving the scene of the accident involving the sprinkler system valve.It clearly appears that Respondent was aware of Walker's union affiliation andsupport at the time he was discharged. However, it is undenied that within a periodof 2 days Walker was involved,or accused of being involved,in three mishaps.Although General Counsel attempted to depreciate the extent of the damage causedby Walker's overturning of several doors on August 19, Respondent in good faithbelieved that his negligence caused the damage and the record does not absolve himof that responsibility. As for the tow motor damage, Walker denied responsibilityfor breaking the lift shaft and admitted only that oil was leaking from a hole in anoil hose, but he offered no explanation to account for that damage. As related here-inabove,Walker's tow motor sustained the alleged damage to its lift shaft. I findfurther that Respondent in good faith believed that he was responsible for causingthat damage, and that there were reasonable grounds upon which to base that belief,even if such responsibility is not sustained by the preponderance of the evidence.Withrespect to the broken sprinkler system valve and water damage-to the core,Walker attempted to impute at least some of the blame to McCann's directions, andat the same time sought to minimize both the magnitude and importance of theaccident. I find that Respondent in good faith believed Walker was solely responsiblefor it, and that, in fact, he was in some measure, if not entirely,the cause of it.An employer may discharge an employee for cause or no cause at all provideditwas not for union membership or activity.Neither does such activity conferimmunity from discipline nor insulate an employee from discharge for nondis-criminatory reasons. As the Board stated inThurstonMotor Lines,Inc.,17"Nor isitpermissible that we substitute our judgment for the Respondent'sbusiness judg-ment as to the relative desirability of retaining one employee in preference toanother. It must be established,rather,that the Respondent's judgment was influ-enced by protected activities."As long as the actual reason is not discriminatory, thedischargemust be upheld regardless of its soundness or wisdom or severity. Nordoes an employer's general hostility to unions,without more, supply an unlawfulmotive as to specific discharge. An inference that a discharge of an employee wasmotivated by his union activity must be based upon evidence,direct or circumstan-tial,not upon mere suspicion,and the burden is upon the General Counsel to showby the preponderance of the evidence that the unlawful motive was discriminatoryand did,in fact,result in the discouragement of union membership.N.L.R.B. v.South Rambler Company,324 F.2d 447 (C.A. 8).Even assuming,asGeneral Counsel contends,thatRespondent was greatlyangered upon discovering at the prior Board hearing that Walker was prounionafter having been led to believe otherwise,it,however,does not necessarily followthatRespondent was thereby motivated to discharge him. A large number ofemployees testified adversely to Respondent at the prior Board hearing,yetWalker,who took no leading part in the union organizing campaign,was the only employee17149 NLRB 1368. LIFETIME DOOR COMPANY327singled out for discharge.Moreover, as appears hereinabove, Respondent's beliefthatWalker was responsible for three accidents which occurred within 2 days isbased on cogent grounds. I find it reasonable to conclude that an employer wouldbe sufficiently provoked by a succession of such events to take drastic and summaryaction, and that Respondent did so herein. While General Counsel showed thatpreviously three employees, each of whom was involved in an accident, wereneither penalized nor reprimanded, it is pertinent to note that Walker was dis-charged after his third mishap. I find no comparability between Walker's circum-stances and those of the other employees, which would establish disparate treat-ment accorded to Walker. I accordingly conclude that General Counsel failed toestablish by a preponderance of the evidence that Respondent was motivated to dis-chargeWalker because he testified at the prior Board proceeding or on account ofhis union activities, and I shall recommend that the allegations of the complaintrelative to the alleged Section 8(a)(3) and (4) violations involvingWalker bedismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade and traffic among the several Statesand tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAWIn view of the foregoing findings of fact, and upon the entire record in this case,I make the following conclusions of law:1.At all times material herein, the Union has been a labor organization withinthe meaning of Section 2(5) of the Act.2.At all times material herein, Respondent has been engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.3.By discriminating with respect to the tenure of employment of Willie Gallo-way, thereby discouraging membership in the Union, Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(3) ofthe Act.4.By issuing a discriminatory written warning to employee Willie Galloway,because he testified at the prior Board proceeding, Respondent has engaged and isengaging in unfair labor practices in violation of Section 8(a)(4) of the Act.5.By the foregoing conduct, Respondent has interfered with, restrained, andcoerced its employees in the exercise of their Section 7 rights, and thereby hasengaged in unfair labor practices within the meaning of Section 8(a)(1) of the Act.6.The foregoing unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.7.Respondent has not engaged in the unfair labor practices insofar as the com-plaint alleges violations of Section 8(a)(1), (3), and (4) not specifically foundherein.THE REMEDYIn view of the findings and conclusions set forth above, that Respondent hasengaged in an unfair labor practice defined in Section 8(a) (3) and (1) of the Act,I shall recommend that Respondent be required to cease and desist therefrom andtake certain affirmative action as provided in the Recommended Order below, whichI find necessary and appropriate to effectuate the policies of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this case,it is recommended that Lifetime Door Company ofDenmark, South Carolina, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Local Union No. 3135, United Brotherhood ofCarpenters and Joiners of America,AFL-CIO,or in any other labor organization,by discriminating with respect to the tenure of employment of its employees, or bydiscriminating in any other manner with regard to their hire or any other term orcondition of employment.(b) Issuing warning notices to its employees because they had testified at Boardproceedings. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form, join, or assistthe above-named Union or any other labor organization, to bargain collectivelythrough representatives of their own choosing to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or to refrainfrom any and all of such activities.2.Take the following affirmative action necessary to effectuate the policies of theAct:(a)Withdraw and delete from its personnel records the discriminatory warningnotice given to Willie Galloway.(b) Post at its plant at Denmark, South Carolina, copies of the attached noticemarked "Appendix." 18 Copies of said notice, to be furnished by the Regional Direc-tor for Region 11, after being signed by an authorized representative of Respond-ent, shall be posted immediately upon receipt thereof and maintained for a periodof 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonable steps shall be taken byRespondent to insure that such notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director, in writing, within 20 days from the date ofreceipt of this Decision and Recommended Order, what steps Respondent has takento comply herewith.19I FURTHER RECOMMEND that the complaint be dismissed insofar as it alleges viola-tions of the Act not specifically found herein.is In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decree of the United 'StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order."191n the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read. "Notify the Regional Director for Region 11, in writing, within10 days from the date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL withdraw and delete from our personnel records the warningnotice given to employee Willie Galloway.WE WILL NOT discourage membership in or activities on behalf of LocalUnion No. 3135, United Brotherhood of Carpenters and Joiners of America,AFL-CIO, or any other labor organization, by discriminating with respect tothe tenure of employment of our employees, or in any other manner discrimi-nating against them in regard to their hire, or any other term or condition ofemployment.WE WILL NOT issue warning notices to our employees because they had testi-fied at Board proceedings.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form,join, or assist the above-named, or any other labor organization, to bargain col-lectively through representatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all of such activities.All our employees are free to become or remain, or to refrain from becomingor remaining members of any labor organization.LIFETIME DOOR COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby any othermaterial. LECKIE SMOKELESSCOAL CO.329If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 1831Nissen Building, 310West Fourth Street, Winston-Salem, North Carolina 27101,Telephone723-2911,Extension 302.Leckie Smokeless Coal Co., et al.1andUnited Mine Workers ofAmerica, Petitioner.Case 9-RC-6572.August 5, 1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficer William C. Mittendorf. The Hearing Officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed. Following the hearing and, pursuant to Section 102.67 ofthe Board's Rules and Regulations, Series 8, as amended, by direc-tion of the Regional Director for Region 9, this case was trans-ferred to the National Labor Relations Board for decision. Briefshave been filed by the Employer and the Petitioner.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Brown andJenkins].Upon the entire record in this case, including the briefs filed bythe parties, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert juris-diction herein.2.The labor organization involved claims to represent certainemployees of the Employer.3.The Petitioner seeks to represent a unit of all production andmaintenance employees employed in and around the several mines,haulageways, and tipple facilities located on the property ownedand controlled by Leckie Smokeless Coal Co., herein referred to asiOthers listedin thepetition as "Employers" are as followsMarvin Hunter, d/b/aBrowns Creek Coal Company ; Glen E. Coulter, d/b/a Coulter Coal Company ; Floyd Daniels,d/b/a DanielsCoal Company ; Junior Hill, d/b/a Hill Coal Company, w. F McClung, Jr,d/b/a Katrina Coal Company ; Richard Rose, d/b/a Rose Coal Company ; Travis Tincher,d/b/a T & T Coal Comnpany ; Ben Coal Company, and B & B Coal Company These "Em-ployers" will be referred to herein as operators. The latter two operators ceased opera-tions after the petition was filed and did not appear at the hearingAfter the petition was filed, operator 'Ray E Smith, d/b/a Ray E Smith Coal Company,commencedoperations under a contract identical to that of the other operators,and an-other operator, identified onlyas theBostic Coal Company, entered into a contract as astripper andtrucker. These two operators were not included in the petition or servedwith a notice of the hearing, and they did not appear at the hearing However, in view ofour disposition hereinbelow, we find that these operators did not need to be named asparties to this proceeding160 NLRB No. 31.